DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/301,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘837 application recites a device for treating fabric in a dryer, the device comprising an absorbent substrate, and free and encapsulated fragrance. Claim 2 recites that the device may be a wool ball. The composition may further comprise a softener. Claims drawn to dimensions are directed to determination of fabric treatment-effective amounts of fabric treatment agents and suitable sizes of containers therefor, which are obvious expedients. Fabric treatment agents commonly comprise gels, liquids, fragrance precursors, free fragrance, microencapsulated fragrance, quaternary ammonium compounds, silicones, color protection agents and materials which melt at dryer temperatures. Their use would be obvious in view of the non-restrictive recitation of a fabric softener.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims depend from claim 1, which does not recite a band.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghiblin et al., US 6,574,883. The reference describes a dispenser for laundry products, particularly for fabric softener products to be used in the dryer (abstract). The dispenser is a hollow ball having a plurality of product dispensing openings and a further product ingress opening for placing product in the ball. The softener product is placed in an interior cup, and it percolates through holes 20 in the cup to wet the exterior of the ball. See Fig. 8, which illustrates the use of fabric on the exterior of the ball to assist in distribution of the product (col. 4, bottom). The fabric may be a nonwoven such as a polyolefin, and polyolefins are elastomers. At [0042] of the specification, applicant states that “band”, “wrap” and “substrate” are interchangeable terms. The fabric cover, when wetted with the product from the interior, anticipates the claims.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghiblin et al., US 6,574,883. The reference describes a dispenser for laundry products, particularly for fabric softener products to be used in the dryer (abstract). The dispenser is a hollow ball having a plurality of product dispensing openings and a further product ingress opening for placing product in the ball. The softener product is placed in an interior cup, and it percolates through holes 20 in the cup to wet the exterior of the ball. See Fig. 8, which illustrates the use of fabric on the exterior of the ball to assist in distribution of the product (col. 4, bottom). The fabric may be a nonwoven such as a polyolefin, and polyolefins are elastomers. At [0042] of the specification, applicant states that “band”, “wrap” and “substrate” are interchangeable terms. Claim 6 appears to recite the gamut of thicknesses of nonwoven fabrics. Claims drawn to dimensions are directed to determination of fabric treatment-effective amounts of fabric treatment agents and suitable sizes of containers therefor, which are obvious expedients. Fabric treatment agents commonly comprise gels, liquids, fragrance precursors, free fragrance, microencapsulated fragrance, quaternary ammonium compounds, silicones, color protection agents and materials which melt at dryer temperatures. Their use would be obvious in view of the non-restrictive teachings of fabric softener products. To the extent that the reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation, it would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a fabric softening composition dispensed from a fabric covered ball, or such ingredients are notoriously well known in the cleaning art. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Ghiblin et al., US 6,574,883 as applied above and Caswell et al., US 2019/0309464 A1. Both references are drawn to hollow balls which may be filled with liquid which is dispensed in the dryer. Caswell is unclear what such a liquid might be, aside from water. The function of this device appears to be to fluff and de-wrinkle fabric rather than to treat it topically. The Ghiblin reference is drawn to a one-piece cover into which such a ball can be inserted, rather than a strip with two ends which may are fastened to each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761